Citation Nr: 1621192	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1983 to January 1987.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  After reopening the claim in October 2014 the Board remanded the claim for additional development and adjudicative action. 

In accordance with the October 2014 remand the RO scheduled the Veteran for a VA medical examination; however, he did not attend the scheduled examination.  Pursuant to 38 C.F.R. § 3.655 (2015), the Board will consider the Veteran's claim on the evidence of record. 

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Veterans Law Judge in June 2014.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that is related to his active military service, and a psychosis is not shown to have been compensably disabling within a year of his separation from active duty.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include posttraumatic stress disorder, was not incurred or aggravated inservice, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

When a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(a). This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board has reviewed all of the evidence of record to include service treatment and personnel records, as well as VA medical records from November 1995 to March 2015.  The service medical records do not note psychiatric complaints.  The service personnel records do not reveal any marker which would suggest that the appellant was a victim of an inservice attack or any other inservice stressor.  There is no competent evidence of a compensably disabling psychosis within a year of the appellant's separation from active duty.  Further, while the Veteran has been diagnosed with multiple psychiatric diagnoses including, but not limited to, posttraumatic stress disorder, bipolar disorder, an adjustment disorder with mixed emotional presentation, depression, and a mixed personality disorder with antisocial traits there are no medical opinions linking any diagnosed acquired psychiatric disorder to service.  

Regarding the Veteran's claimed posttraumatic stress disorder, he has chronicled a number of inservice stressors.  Those stressors include the death of a fellow soldier during operations in Grenada; and an incident in the spring of 1983, where the Veteran was reportedly attacked in the shower by a fellow service member.  While the Veteran previously failed to identify his attacker, in May 2011 correspondence he stated that he had "recently remembered some information about his assailant," whom he now named as a Private Delgado from El Paso, New Mexico.  Further details were provided in a November 2014 statement.

In February 2015, the Joint Services Records and Research Center reported that they were unable to verify the appellant's claimed stressor involving the death of a fellow soldier in Grenada.  

In March 2015, the United States Army Crime Records Center reported that they had no record of any incident involving the appellant, to include any record pertaining to the death of a roommate in Grenada.

An attempt was made to locate the soldier who purportedly rescued the Veteran from the attackers, however, soldiers with similar names to the individual named by the appellant either were ruled out based on their dates of birth, ruled out based on their period of service, or were ruled out because the named soldier had already passed away and could not be contacted to verify any claimed stressor.

While the appellant reports that he has had psychiatric issues related to his active military service, without competent evidence linking a currently diagnosed acquired psychiatric disorder to service the benefit sought on appeal cannot be granted.  In this regard, while the appellant is competent to report his psychiatric symptoms since active duty, he is not competent to state that any current acquired psychiatric disorder is due to his military service.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

As noted above, the Veteran was scheduled for a VA examination in 2015, however, he did not report for that study.  Hence, while information from such an examination might have helped the appellant, his decision not to report for such a study leaves the Board with only the evidence of record.  The duty to assist is a two-way street. If an appellant wishes help in determining his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991). 

In light of all of the foregoing, the Board is compelled to conclude that an acquired psychiatric disorder was not demonstrated in service, that a psychosis was not compensably disabling within a year of the appellant's separation from active duty, and that any currently diagnosed acquired psychiatric disorder is not related to service.  As such; the preponderance of the most probative evidence is against the claim.  

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


